         Case 5:20-cr-00488-OLG Document 72 Filed 01/25/21 Page 1 of 1


                                                                              FILED
                                                                                  JAN252021
                             UNITED STATES DISTRICT COURT
                                                                        CLERK,   U.S.
                              WESTERN DISTRICT OF TEXAS                          DiS(RjT COURT
                                                                       VESTERN DISTRICT
                                 SAN ANTONIO DIVISION                  BY               OF TEXAS

UNITED STATES OF AMERICA                        §
Plaint                                          §      No.: SA:20-CR-00488(2)-OLG
                                                §
vs.                                             §
                                                §
(2) JAYLYN CHRISTOPHER MOLINA                   §
Defendant,                                      §



                             ORDER SETTING SENTENCING

      IT IS HEREBY ORDERED that the above entitled and numbered case is set for

SENTENCING PROCEEDINGS in Courtroom Number One, First floor of the John H.

Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, (formerly E.

Durango Boulevard) San Antonio, Texas on Thursday, April 22, 2021 at 10:30 a.m.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to

counsel for defendant, the United States Attorney, U.S. Pretrial Services and the United States

Probation Office. Counsel for the defendant shall notify the defendant of this setting and, if

defendant is on bond, advise defendant that he must be present at the sentence proceedings.



      IT IS SO ORDERED on January 25, 2021.
